       UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA,
et al.

       v.                                            Civil Action No. 1:20CV457

THE NORTH CAROLINA STATE
BOARD OF ELECTIONS, et al.



                      NOTICE OF HEARING
      Take notice that a special setting in this case has been set as indicated below:

           PLACE: L. Richardson Preyer Bldg.,
                  324 W. Market St., Greensboro, N.C.
  COURTROOM NO: # 2
   DATE AND TIME: October 7, 2020 at 2:00 PM
     PROCEEDING: Status Conference




John S. Brubaker, Clerk


By:    /s/ Kelly H. Welch, Deputy Clerk

Date: September 30, 2020

To:    ALL COUNSEL AND/OR PARTIES OF RECORD




      Case 1:20-cv-00457-WO-JLW Document 146 Filed 09/30/20 Page 1 of 1
